Case 6:21-cv-00361-RBD-GJK Document 1-3 Filed 02/23/21 Page 1 of 3 PageID 24




                        EXHIBIT B
Case 6:21-cv-00361-RBD-GJK Document 1-3 Filed 02/23/21 Page 2 of 3 PageID 25
                                                                                                                                                                   '`



                                     1




                                                                                            ~
                                                                                                         +iw,. -,.:>,~ :...1.. . : . k !,. t. .                 ,.
`~      ~~ 1. Y     ~ .1, i~
                          . . .:,.           i, :~   ,~.:    > ~:~.
                                                        +t; ...  .. ,                    ,~.: :Cl ,..:
                                                                        .i1: .,. . _.~.( .,..     it                                                        _~. , :. . . ~. ..
                                                                                                                                                  .- . ,~ f ..:                     :>:
                                                                                                                                                                                 A r..    3» : i • ~ w ,.r' 'W    ~~.. `-<:~   t;i ~   11~:''
                                                                                                                                                                                                                                            .        ~ r.. ,'':: s   ~ w :», M f            ,~ rir: ; ~ ,

                                                                                                         i'wl

                                                                             ,.....                                                                 ,.                                                                                                                                                      ,. .:..,
     • f:►'   '~        1   '::~         `                                                                      ~         %. ,~„+                                                                            is :.:                                                            ~ . y:~ ;a




                   .;                                                                                               ..:             .;                                                                   ~                 ~                    ~'                                                                     ~` ~
    Case 6:21-cv-00361-RBD-GJK Document 1-3 Filed 02/23/21 Page 3 of 3 PageID 26
                                                 ~•


~         ~ i



                                   ~a,~ awca. a a e~ ,r~.[m.... a amswa~asmw me1~       F       _..




                                                                                    ~       ~         ~   ~   ~
